DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 11–19 is/are pending.
Claim(s) 5–10 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim(s) 1–4, 10, and 11 is/are allowable. Claim(s) 12–19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I–IV, as set forth in the Office action mailed on 13 February 2020, is hereby withdrawn and claim(s) 12–19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–4, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 14–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a TiO2 nanostructure." Claim 14 recites the limitation "the TiO2 nanostructure of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "the TiO2 nanostructure." It is unclear if "a TiO2 nanostructure" recited in claim 14 is further limiting "the TiO2 nanostructure" recited in claim 1.
Claim 14 recites the limitation "the mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the resultant TiO2 nanostructure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "charging and discharging the TiO2 nanostructure having a plurality of conductive carbonaceous particles attached thereto for at least 10,000 cycles." Claim 14 recites the limitation "the TiO2 nanostructure of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "wherein the TiO2 nanostructure … has 
Claim 14 recites the limitation "a high voltage." Claim 14 recites the limitation "the TiO2 nanostructure of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a high voltage." It is unclear if "a high voltage" recited in claim 14 is further limiting "a high voltage" recited in claim 1.
Claim 14 recites the limitation "a low voltage." Claim 14 recites the limitation "the TiO2 nanostructure of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a low voltage." It is unclear if "a low voltage" recited in claim 14 is further limiting "a low voltage" recited in claim 1.
Claim 14 recites the limitation "a charging rate." Claim 14 recites the limitation "the TiO2 nanostructure of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a charging rate." It is unclear if "a charging rate" recited in claim 14 is further limiting "a charging" recited in claim 1.
Claim 15 recites the limitation "the calcination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the calcining."
Claim 16 recites the limitation "the calcination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the calcining."
Claim 17 recites the limitation "the calcination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the calcining."
Claim 18 recites the limitation "the calcination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the calcining."
Claim 19 recites the limitation "the calcination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the calcining."

Allowable Subject Matter
Claim(s) 1–4, 10, and 11–13 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Yokouchi et al. (US 2015/0086850 A1, hereinafter Yokouchi).
Yokouchi discloses a titanium dioxide nanostructure (12) operable as an electrode component in a lithium-ion battery (A, [0041]), wherein the TiO2 nanostructure (12) is configured as the electrode component in an electrochemical cell (A, [0041]), wherein the TiO2 nanostructure comprises an inner crystalline phase (see crystal phase, [0055]) and an outer amorphous phase (see amorphous phase, [0019]), wherein the outer amorphous phase comprises amorphous TiO2 (see amorphous phase, [0019]), wherein the inner crystalline phase comprises an anatase phase and TiO2-B (see crystal phase, [0055]).
Yokouchi does not disclose, teach, or suggest the following distinguishing feature(s):
A titanium dioxide nanostructure, wherein the TiO2 nanostructure has charged and discharged for at least 10,000 cycles between a high voltage of 1.0 to 3.0 V and a low voltage of -1, wherein after the charging and discharging process, the TiO2 nanostructure comprises an outer amorphous phase surrounding at least a portion of an inner crystalline phase.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14–19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725